
	
		II
		112th CONGRESS
		1st Session
		S. 924
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2011
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  commuter flexible spending arrangements, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Family Account to Save on
			 Transportation Act of 2011.
		2.Transportation
			 flexible spending arrangements
			(a)In
			 generalSection 125 of the
			 Internal Revenue Code of 1986 (relating to cafeteria plans) is amended by
			 redesignating subsections (k) and (l) as subsections (l) and (m), respectively,
			 and by inserting after subsection (j) the following new subsection:
				
					(k)Transportation
				flexible spending arrangement
						(1)In
				generalNotwithstanding subsection (f), qualified transportation
				fringe shall be treated during the 2-taxable year period beginning after the
				date of the enactment of this subsection as a qualified benefit for purposes of
				this section to the extent provided under a flexible spending arrangement (as
				defined in section 106(c)).
						(2)Qualified
				transportation fringeFor purposes of this subsection, the term
				qualified transportation fringe has the meaning given such term by
				section 132(f), except that paragraph (1)(A) thereof shall be applied for any
				month immediately preceded by a 4-month period during which the national
				average regular gasoline retail price (calculated by the Energy Information
				Administration) exceeds such price for calendar year 2010, by substituting
				or personal vehicle fuel cost if such transportation or fuel
				cost for if such
				transportation.
						.
			(b)Modification of
			 regulationsThe Secretary of the Treasury shall make such
			 modifications to Treasury Regulations under section 125 of the Internal Revenue
			 Code of 1986 as may be necessary to allow qualified transportation fringe (as
			 defined in section 125(k)(2) of such Code) to be offered through a flexible
			 spending arrangement in a cafeteria plan.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
